993 F.2d 1538
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Loyde Columbus RIPPEY, Petitioner.
No. 93-8006.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 28, 1993

On Petition for Writ of Mandamus.
Loyde Columbus Rippey, Petitioner Pro Se.
DENIED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
Loyde Columbus Rippey has filed a petition for a writ of mandamus in this Court to compel the district court to expedite its consideration of his petition for post-conviction relief under 28 U.S.C. § 2255 (1988).  Because we find that the district court has not unduly delayed acting on his claim, we deny the petition.  However, the denial is without prejudice to the Petitioner's right to file another petition if the district court fails to act expeditiously.  Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED